No. 22	                         April 24, 2014	241

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

        In the Matter of M. M., L. M., O. M., L. M.,
               J. M., P. M., N. M., and J. M.,
                          Children.
        DEPARTMENT OF HUMAN SERVICES,
                  Respondent on Review,
                              v.
                            S. M.
                         and R. M.,
                   Petitioners on Review.
         (CC J110590, J110591, J110592, J110593,
           J110594, J110595, J110596, J110597;
     CA A151376 (Control), A151377, A151378, A151379,
          A151380, A151381, A151386, A151388;
             SC S061386 (Control), S061387)


    On review from the Court of Appeals.*
  Argued and submitted November 5, 2013, at Franklin
High School, Portland, Oregon.
   Kimberlee Petrie Volm, Deputy Public Defender, Salem,
argued the cause and filed the brief for petitioners on review.
With her on the brief were Peter Gartlan, Chief Defender,
and Sarah Peterson, Deputy Public Defender.
   Michael A. Casper, Deputy Solicitor General, Salem,
argued the cause and filed the brief for respondent on review.
With him on the brief were Ellen F. Rosenblum, Attorney
General, and Anna Joyce, Solicitor General.
   Before Balmer, Chief Justice, and Kistler, Walters,
Linder, Landau, and Baldwin, Justices.**

______________
	**  On appeal from Marion County Circuit Court, Julia A. Philbrook, Judge.
256 Or App 15, 300 P3d 1254 (2013).
	   **  Brewer, J., did not participate in the consideration or decision of this case.
242	                                Dept. of Human Services v. S. M.

    KISTLER, J.
    The decision of the Court of Appeals and the judgments
of the circuit court are affirmed.

    Petitioners appealed the juvenile court’s review judgments allowing their
children to be immunized against common childhood diseases based on medical
advice. The Department of Human Services (DHS) had been appointed as legal
custodian and legal guardian of petitioners’ children. Under ORS 419B.376, a
legal guardian has authority that includes but is not limited to “authoriz[ing]
surgery” and “mak[ing] other decisions *  * of substantial legal significance.
                                            * 
Petitioners argued that DHS lacked the statutory authority to approve immuni-
zations against basic childhood diseases. The Court of Appeals affirmed the juve-
nile court’s review judgments. Held: (1) Under ORS 419B.372 and ORS 419B.376,
DHS had statutory authority as the children’s legal guardian to approve immu-
nizations as recommended by the children’s doctors; (2) petitioners failed to ade-
quately identify an ambiguity in the statutes or a constitutional problem that
would permit the court to interpret the statutes to avoid a due process problem.
    The decision of the Court of Appeals and the judgments of the circuit court
are affirmed.
Cite as 355 Or 241 (2014)	243

	       KISTLER, J.
	        The juvenile court took jurisdiction over parents’
children and appointed the Department of Human Services
(DHS) as the children’s legal custodian and guardian while
the children were wards of the court. The question that this
case presents is whether the legislature gave DHS, in its
capacity as either the children’s custodian or their guard-
ian, authority to have the children immunized against com-
mon childhood diseases. Both the trial court and the Court
of Appeals held that the legislature gave DHS that author-
ity. See Dept. of Human Services v. S. M., 256 Or App 15,
300 P3d 1254 (2013). We allowed parents’ petition for review
and now affirm the Court of Appeals decision and the trial
court’s judgments.
	        Mother and father are the parents of eight children,
who ranged in age from one to 10 years old when this case
began. After a neighbor notified DHS about the conditions
in parents’ home, a DHS caseworker checked on those condi-
tions, spoke with parents, and also spoke with the children.
Among other problems, the caseworker found the house
bestrewn with garbage and food, the children dirty, and the
children’s educational needs barely addressed by mother’s
home-schooling curriculum. DHS filed a petition with the
juvenile court, alleging that the children were within the
court’s jurisdiction because the “condition or circumstances
[of the children were] such as to endanger [the children’s]
welfare or others[’ welfare].” ORS 419B.100(1)(c). In partic-
ular, DHS alleged that father had acted violently towards
mother, that mother and father had failed to provide the chil-
dren with adequate shelter and necessities, and that mother
and father had failed to attend to the children’s educational
needs. DHS also alleged that mother and father had failed
to attend to the children’s ordinary hygiene and healthcare
needs. The court issued a shelter order placing the children
in the temporary care of DHS and recommending that the
children remain in parents’ custody.
	       Over the next several weeks, DHS worked with
mother to improve the family’s living conditions. By then,
father had moved to Utah for work. Despite some improve-
ment in the family’s living conditions, the court ordered that
244	                           Dept. of Human Services v. S. M.

the children be placed in foster care, and, in January 2012,
parents and DHS reached an agreement. As part of that
agreement, parents admitted all the allegations in DHS’s
jurisdictional petition, except the allegations of medical
neglect. They also stipulated that the admitted facts sup-
ported a finding that the juvenile court had jurisdiction over
the children. Accordingly, the juvenile court took jurisdic-
tion over the children and issued a dispositional judgment
for each child. It also appointed DHS as each child’s legal
custodian and legal guardian.
	        Four months later, DHS requested a review hear-
ing. During a discussion of the children’s status, the chil-
dren’s attorney and DHS notified the court that the chil-
dren needed to be immunized against common childhood
diseases both for their own safety and also for the safety
of other children at their school. Parents objected, in part,
because the juvenile court had never determined that they
were unfit to make medical decisions for the children.1
Mother also raised religious objections. Asked to explain
those objections in more detail, she told the court, “[P]art of
[her] beliefs in regards to [immunization] is (inaudible) and
there is a stem cell line that the actual product isn’t (inau-
dible) but it is based on [an] inadvertent [sic] fetus from
1970 and stem cells were reproduced over and over and over
again. (Inaudible).”
	        The juvenile court commended mother’s interest in
medical research about immunizations: “You’ve done your
research and I appreciate that.” It also noted that mother
had made medical decisions about her children in the past,
including a decision to immunize some of the older children.
But the court ultimately concluded that, because “the chil-
dren are in the care and custody of the [s]tate at this point,”
it would allow “the children [to] be immunized as per the
decision of the medical provider when the foster parents
take them in for evaluation * * *.”
	        After that hearing, the juvenile court entered a
“review judgment” for each child, which provided that “[each]
child may be immunized over the parents’ objection based
	1
     Mother and her lawyer were present at the hearing. Father appeared
through his lawyer.
Cite as 355 Or 241 (2014)	245

on medical advice.” Parents moved to stay any immuniza-
tion pending appeal, and the juvenile court stayed that part
of its judgments. Parents then filed a consolidated appeal of
the eight review judgments, assigning error to the juvenile
court’s determination that DHS could approve the immuni-
zation of the children based on medical advice. On appeal,
parents argued that DHS lacked statutory authority to make
medical decisions because medical neglect was not one of the
factual allegations on which the juvenile court had based
jurisdiction. Alternatively, they relied on Troxel v. Granville,
530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000), for the
proposition that, even if DHS had the requisite statutory
authority, DHS could not exercise that authority unless it
established that parents were unfit to make decisions about
immunizations and that immunizations were necessary for
the children’s short-term health. The Court of Appeals dis-
agreed with both arguments. See Dept. of Human Services
v. S. M., 256 Or App at 31. We allowed parents’ petition for
review.
	        On review, parents renew their argument that DHS
lacked statutory authority to immunize the children. They
recognize that ORS 419B.376, read in isolation, might appear
to give DHS that authority. They argue, however, that, when
ORS 419B.376 is read in light of later-enacted statutes cre-
ating long-term guardianships, it becomes apparent that
DHS’s authority as the children’s legal guardian is limited
to making decisions regarding the issues that brought the
children within the juvenile court’s jurisdiction in the first
place. Before turning to parents’ argument, it is helpful to
describe briefly the statutes that govern wardship, legal cus-
tody, and legal guardianship.2
	        When a child’s “condition or circumstances are such
as to endanger [the child’s] welfare,” a juvenile court may
exercise jurisdiction over the child and his or her family.
ORS 419B.100. The juvenile court takes jurisdiction to pro-
tect the child’s safety and to work with the child’s family to
	2
       The statutes that govern this area are complex. In describing how those
statutes work, we discuss only the statutes that are relevant to this case and to
parents’ arguments. We have not sought to be comprehensive. Our goal is not
to write a treatise but to provide a sufficient overview to put parents’ statutory
arguments in context.
246	                       Dept. of Human Services v. S. M.

correct the problems that gave rise to the court’s exercise of
jurisdiction. ORS 419B.090(2). When a juvenile court finds
a child to be within its jurisdiction, the child becomes a ward
of the court. ORS 419B.328(1).
	        Once a child is a ward of the court, the juvenile
court may direct that the ward remain in the legal cus-
tody of the ward’s parents, or it may direct that the ward
be placed in the legal custody of a relative, a foster home, or
DHS. ORS 419B.331; ORS 419B.337. The ward’s legal cus-
todian has “physical custody and control of the ward.” ORS
419B.373(1). The legal custodian has a duty to supply the
ward with food, clothing, shelter, and other incidental neces-
sities. ORS 419B.373(2). The custodian also may “autho-
rize ordinary medical, dental, psychiatric, psychological,
hygienic or other remedial care.” ORS 419B.373(4). Finally,
“in an emergency where the ward’s safety appears urgently
to require it,” the legal custodian may authorize “surgery or
other extraordinary care.” Id.
	        When a juvenile court appoints DHS as a ward’s legal
custodian, ORS chapter 419B contemplates that DHS will
develop a case plan to ameliorate the problems that brought
the ward within the court’s jurisdiction, ORS 419B.343;
that DHS will “make reasonable efforts to make it possible
for the ward to safely return home” unless certain aggravat-
ing circumstances exist, ORS 419B.340(5); and that DHS
will file periodic reports with the juvenile court concern-
ing the care DHS has provided and the progress that the
family has made towards reunification, ORS 419B.443. The
juvenile court may hold hearings after receiving those peri-
odic reports and is required to do so when certain parties
request a hearing. ORS 419B.449. Finally, the juvenile court
may dismiss commitment of a ward to DHS’s legal custody
if, among other reasons, the court determines that the ward
has been safely reunited with the parents. ORS 419B.337(7).
	       In addition to the authority that a legal custodian
has to make decisions for the ward, ORS chapter 419B also
provides that either the juvenile court or its designee will
serve as the ward’s legal guardian and gives that guard-
ian greater decision-making authority. Specifically, ORS
419B.372 provides that, when a child becomes a ward of
Cite as 355 Or 241 (2014)	247

the court, “the court as an incident of its wardship has the
duties and authority of the guardian as provided in ORS
419B.376[.]” ORS 419B.372(3). ORS 419B.376, in turn, pro-
vides that a legal guardian can consent to the ward’s mar-
riage, authorize the ward to enlist in the armed forces,
“authorize surgery for the ward,” and “make other decisions
concerning the ward of substantial legal significance.” ORS
419B.372 and ORS 419B.376 thus make the juvenile court,
as an incident of its wardship, the ward’s guardian and give
the juvenile court the authority to make more significant
decisions for the ward than the legal custodian may.

	       Although the juvenile court may act as the ward’s
legal guardian as an incident of its wardship, the court
also may transfer its authority as a guardian to the ward’s
legal custodian. ORS 419B.372(1), (2). Specifically, ORS
419B.372(1) provides that, if the juvenile court grants legal
custody of a ward to DHS, it “may also grant guardianship
of the ward to the department, to remain in effect solely
while the ward remains in the legal custody of [DHS].”

	        ORS chapter 419B contemplates that, as a general
matter, a guardianship that arises as an incident of ward-
ship will not be long-term. Rather, ORS chapter 419B pro-
vides that, if a ward has not been reunited with his or her
family within 12 months after the ward came into the juve-
nile court’s jurisdiction, the juvenile court will hold a “per-
manency hearing” to determine an appropriate long-term
path for the ward. ORS 419B.476. At the permanency hear-
ing, the juvenile court will determine whether it is appropri-
ate for DHS to: (1) continue working towards reunification
with the family; (2) place the child for adoption and petition
for termination of parental rights; (3) refer the ward “for
establishment of legal guardianship”; or (4) place the ward
“in another planned permanent living arrangement.” ORS
419B.476(5)(b).

	       ORS chapter 419B identifies at least two long-term
legal guardianships that may be appropriate in lieu of ter-
minating parental rights. First, the juvenile court may
establish a permanent guardianship if it finds by clear and
convincing evidence that a ground for terminating parental
248	                                Dept. of Human Services v. S. M.

rights exists, that it is in the ward’s best interest that the
ward’s parents should never have physical custody of the
ward, but that other parental rights and duties should not
be terminated. ORS 419B.365. Second, the court may estab-
lish what is sometimes referred to as a “durable” guardian-
ship if the court finds by a preponderance of the evidence
that the ward cannot safely be returned home within a rea-
sonable time, that adoption is not an appropriate plan for
the ward, that the proposed guardian is suitable, and that
a durable guardianship is in the ward’s best interests. ORS
419B.366(2), (5).3
	        With that statutory background in mind, we turn to
the issue that divides the parties—whether DHS, as either
the children’s legal custodian or their guardian, has stat-
utory authority to have the children immunized against
common childhood diseases over their parents’ objection. On
that issue, DHS identifies two sources of statutory authority
to approve immunization. DHS notes initially that, as the
children’s legal custodian, it may “authorize ordinary medi-
cal, dental * * * or other remedial care and treatment.” ORS
419B.373. Reasoning that immunizations are a routine or
ordinary medical procedure, DHS contends that its status
as the children’s legal custodian, standing alone, gives it the
necessary authority. Additionally, DHS notes that, as the
children’s legal guardian, its “duties and authority” include
but are not limited to “authoriz[ing] surgery for the ward.”
ORS 419B.376. DHS reasons that, if it may “authorize sur-
gery for the ward,” it necessarily follows that it may autho-
rize a less invasive and more routine medical procedure,
such as immunization against common childhood diseases.
	        We need not decide whether DHS’s first argument
is correct; that is, we need not decide whether immuniza-
tions constitute “ordinary medical care” that DHS may
authorize as the children’s legal custodian. The juvenile
court appointed DHS as the children’s legal guardian as

	3
       A durable guardianship differs from a permanent guardianship in that the
criteria for establishing a durable guardianship are less stringent than those for
a permanent guardianship. Compare ORS 419B.366(5) (durable guardianship),
with ORS 419B.365(2), (3) (permanent guardianship). Moreover, a parent may
move to vacate a durable guardianship but not a permanent guardianship. See
ORS 419B.368(1), (7).
Cite as 355 Or 241 (2014)	249

well as their legal custodian. As DHS notes, its authority
as the children’s legal guardian includes but is not limited
to authorizing “surgery for the ward” and making “other
decisions concerning the ward of substantial legal signifi-
cance.” ORS 419B.376.4 We agree with DHS that the power
to “make other decisions *  * of substantial legal signifi-
                             * 
cance” includes the power to immunize the wards in its care
against common childhood diseases. Indeed, immunization
is less invasive and more routine than surgery, which DHS
specifically may authorize as the wards’ legal guardian.
Cf. Baker v. City of Lakeside, 343 Or 70, 76, 164 P3d 259
(2007) (explaining that “[w]e ordinarily assume that a non-
specific term in a series *  * shares the same qualities as
                            * 
the specific terms that precede it”).
	        Under ORS 419B.372 and ORS 419B.376, DHS
had statutory authority as the children’s legal guardian
to approve their immunization. Consistently with its own
rules, however, DHS did not make that decision unilaterally.
Rather, it notified the juvenile court and sought the court’s
concurrence, thereby giving the children’s parents the oppor-
tunity to voice any objection they might have to the proposed
procedure and also giving the court the opportunity to pass
on the issue. See OAR 413-020-0170(4) (providing that DHS
may “notify the juvenile court, and/or seek the court’s con-
currence” for actions taken as a ward’s legal guardian).5
	4
       As noted, ORS 419B.372(3) provides that, when a child becomes a ward of
the court, “the court as an incident of its wardship has the duties and authority
of the guardian as provided in ORS 419B.376 and 419B.379.” ORS 419B.372(1)
provides that, when the court grants legal custody to DHS, it “may also grant
guardianship of the ward to the department.” DHS thus obtained “the duties and
authority of the guardian as provided in ORS 419B.376” that the court held as
an incident of its wardship. Accord ORS 419B.376 (similarly providing). Those
duties and authority “includ[e] but [are] not limit[ed] to the following: *  * To
                                                                           * 
authorize surgery for the ward.” ORS 419B.376.
	5
      DHS’s decision was not unilateral in another sense. As the trial court’s
order recognizes, a doctor still has to conclude that immunization against com-
mon childhood diseases is medically appropriate. Medical approval appears to be
a foregone conclusion, however. See, e.g., Advisory Committee on Immunization
Practices, “General Recommendations on Immunization,” 60 Centers for Disease
Control Morbidity and Mortality Weekly Report, No. RR-02, p.3 (Jan 28, 2011),
available at http://www.cdc.gov/mmwr/preview/mmwrhtml/rr6002a1.htm (last
accessed Apr 1, 2014); American Academy of Family Physicians Advisory Com-
mittee on Immunization Practices, “2014 Recommended Childhood, Adolescent,
and Catch-up Immunization Schedules,” available at http://www.aafp.org/patient-
care/immunizations/schedules.html (last accessed Apr 1, 2014).
250	                       Dept. of Human Services v. S. M.

	        Parents acknowledge that, if ORS 419B.372 and
ORS 419B.376 were the only statutes that applied, it would
be difficult to argue that DHS lacked statutory authority to
have the children immunized. They contend, however, that
statutory changes that the legislature made after it enacted
ORS 419B.372 and ORS 419B.376 reveal that DHS’s author-
ity as the children’s legal guardian is more limited than
might otherwise appear.

	        Parents’ argument faces a difficult but not insur-
mountable hurdle. Ordinarily, a later legislature’s under-
standing of a previously enacted statute has no bearing on
what that statute means. See DeFazio v. WPPSS, 296 Or 550,
561, 679 P2d 1316 (1984) (explaining that “[t]he views leg-
islators have of existing law may shed light on a new enact-
ment, but it is of no weight in interpreting a law enacted by
their predecessors”). However, this court has recognized a
limited exception to that general rule. Later amendments
that materially change the text or context of an earlier stat-
ute can change the meaning of the earlier statute when the
changed meaning is either “expressly declared or necessar-
ily implied.” State v. Ofodrinwa, 353 Or 507, 529-30, 300
P3d 154 (2013) (holding that, even if the phrase “does not
consent” initially referred only to a lack of actual consent,
the later addition of a defense that assumed that the phrase
included the lack of capacity to consent necessarily altered
the phrase’s meaning); State v. Swanson, 351 Or 286, 292,
266 P3d 45 (2011) (holding that the later-enacted definition
of crime in the 1971 substantive criminal code necessarily
narrowed the meaning of that term in the earlier-enacted
procedural code).

	        As we understand parents’ argument, they contend
that, in authorizing durable and permanent guardianships,
the legislature either expressly declared or necessarily
implied that guardianships that arise as an incident of ward-
ship carry with them less authority than ORS 419B.372 and
ORS 419B.376 provide. Parents’ argument runs as follows:
In 1993, the legislature provided for guardianships aris-
ing as an incident of wardship and specified the authority
that that guardianship conferred. See Or Laws 1993, ch 33,
§§ 114, 116 (enacting what is now codified as ORS 419B.372
Cite as 355 Or 241 (2014)	251

and ORS 419B.376).6 In 1995 and 2003, the legislature
authorized juvenile courts to establish permanent and dura-
ble guardianships. See Or Laws 1995, ch 767, § 2 (permanent
guardianships); Or Laws 2003, ch 229, § 2 (durable guard-
ianships). Parents also note that a greater quantum of proof
is required before a juvenile court may establish either a
permanent or a durable guardianship. See ORS 419B.365
(permanent guardianships); ORS 419B.366 (5) (durable
guardianships).
	        Because each of the three guardianships (a guard-
ianship that arises as an incident of wardship, a durable
guardianship, and a permanent guardianship) requires a
different amount of proof, parents infer that each guard-
ianship carries with it a different level of decision-making
authority. The greater the proof, the greater the level of
authority, or so parents’ argument runs. It follows, in par-
ents’ view, that the legislature intended to limit the authority
of a guardianship that arises as an incident of wardship to
something less than the authority set out in ORS 419B.376.
It also follows, in parents’ view, that a guardianship that
arises as an incident of wardship confers authority over only
those issues that caused the children to come within the
juvenile court’s jurisdiction in the first place.
	         Parents’ statutory argument is difficult to square
with the text of ORS 419B.372 and ORS 419B.376. As noted,
ORS 419B.372 states that a guardianship that arises as an
incident of wardship carries with it “the duties and author-
ity of the guardian as provided in ORS 419B.376[.]” Parents,
however, argue that as a result of later changes to ORS
chapter 419B a guardianship incident to wardship confers
less authority than ORS 419B.376 says. We can, however,
read the chapter differently, in a way that gives effect to
all the applicable statutory provisions. For example, even if
	6
      ORS 419B.376 essentially tracks former ORS 419.521 (1991), which was
enacted in 1959. See Or Laws 1959, ch 432, § 24. The 1959 statute did not include
a proposed amendment that would have limited the juvenile court’s statutory
authority to approve a medical procedure over a parent’s religious objection.
See House Judiciary Committee, HB 153, Ex 1(o) (Letter from the Committee
Chair to Geoffrey Hazard, Apr 8, 1959, explaining the committee’s resolution of
the issues before it); id., Ex 1(d) (Letter from the Christian Science Committee
on Publication to the Committee Chair, Mar 5, 1959, requesting such an
amendment).
252	                       Dept. of Human Services v. S. M.

the 1995 and 2003 amendments could be read to suggest
that each of the three types of guardianships confers grad-
uated levels of decision-making authority, as parents argue,
parents never explain why ORS 419B.376 does not identify
the level of authority that a guardianship incident to ward-
ship confers, with the other two guardianships conferring
greater authority.
	        Alternatively, the fact that greater proof is required
to establish durable and permanent guardianships does
not necessarily imply that those guardianships confer
greater decision-making authority. Rather, the greater proof
requirement can be understood as a function of the fact
that durable and permanent guardianships are long-term
alternatives to termination, as opposed to a guardianship
that arises as an incident of a wardship and that usually
lasts only until the long-term alternative determined at the
permanency hearing is implemented. If the 1995 and 2003
amendments are understood that way, then ORS 419B.376
identifies the level of decision-making authority that all
guardianships confer. That interpretation gives effect to all
the statutory provisions and does not do violence to the plain
language of ORS 419B.372 and ORS 419B.376, as parents’
interpretation does. See ORS 174.010 (when a statute con-
tains multiple provisions, we should read those provisions,
if possible, in a way that gives effect to all of them). At a
minimum, that interpretation makes clear that the change
in the meaning of ORS 419B.372 and ORS 419B.376 that
parents see as flowing from the 1995 and 2003 amendments
is neither expressly declared nor necessarily implied.
	        Were there any doubt about the matter, we note
that parents’ argument is difficult to reconcile with the
legislative history of the 2003 amendments. The 2003
amendments authorized juvenile courts to establish durable
guardianships and also provided for judicial oversight of a
guardian’s exercise of his or her responsibilities. Or Laws
2003, ch 229, §§ 2-4. Those amendments were the result of
a bill that the Oregon Law Commission proposed in 2002.
Minutes, Senate Committee on the Judiciary, SB 70, Feb 5,
2003 (statement of Lisa Kay); Id., Ex D (Oregon Law
Commission Report). Lisa Kay chaired the Law Commission
subcommittee that drafted the proposed bill. See id., Ex D
Cite as 355 Or 241 (2014)	253

(Oregon Law Commission Report). She also appeared before
the Senate Committee on the Judiciary to explain how the
bill, if enacted, would work. In distinguishing the different
types of guardianships (permanent, durable, and incident
to wardship), Kay clarified existing law. She explained that,
when the juvenile court takes jurisdiction of a ward, a guard-
ianship incident to wardship arises and that the juvenile
court can designate the ward’s legal custodian as the ward’s
guardian. Testimony, Senate Committee on the Judiciary,
SB 70, Feb 5, 2003, Tape 18, Side A. She also explained,
in response to a question from the committee chair, that
“[t]here are some of the legal duties and authorities of a
guardian that you want somebody with legal custody to be
able to do such as authorize surgery and whatnot for the
child.” Id.
	        Kay thus made clear that a guardianship that
arises as an incident of wardship permits the guardian to
“authorize surgery *  * for the child.” That is, Kay made
                        * 
clear that a guardianship that arises as an incident of ward-
ship carries with it the authority that ORS 419B.376 pro-
vides, precisely as ORS 419B.372 states. Kay’s explanation
of the effect of creating a durable guardianship negates the
premise on which parents’ argument rests—that, in creat-
ing durable guardianships, the 2003 legislature intended to
limit the authority that ORS 419B.372 and ORS 419B.376
expressly confer on guardianships that arise as an incident
of wardship. Having considered the text, context, and leg-
islative history of the 1995 and 2003 amendments to ORS
chapter 419B, we conclude that those amendments neither
expressly declare nor necessarily imply a legislative intent
to alter the plain text of ORS 419B.372 and ORS 419B.376.
Parents’ statutory argument fails.
	        Two other issues remain. First, parents argue that
we should interpret ORS 419B.372 and ORS 419B.376 con-
sistently with due process. See ORS 419B.090(4) (“[T]the
provisions of this chapter shall be construed and applied in
compliance with federal constitutional limitations.”). The
principle of statutory interpretation that parents invoke is
a familiar one. See Dept. of Human Services v. J. R. F., 351
Or 570, 578-79, 273 P3d 87 (2012) (applying that principle).
Parents, however, have not argued on review that giving
254	                                Dept. of Human Services v. S. M.

effect to the plain language of ORS 419B.372 and ORS
419B.376 violates due process or any other constitutional
provision.7 Nor have they adequately identified a due process
problem that we should interpret ORS 419B.372 and ORS
419B.376 to avoid. Finally, parents have not explained how
the principle of statutory construction they invoke applies if,
as we conclude, ORS 419B.372 and ORS 419B.376 are not
ambiguous. See State v. Kitzman, 323 Or 589, 602, 920 P2d
134 (1996) (concluding that where “one plausible construc-
tion of a statute is constitutional and another plausible con-
struction of a statute is unconstitutional, courts will assume
that the legislature intended the constitutional meaning”).
Without an ambiguity and without an identified constitu-
tional problem, the principle of construction on which par-
ents rely does not advance their statutory argument.
	        The second issue is related to the first. Although
parents have not raised, on review, an independent consti-
tutional challenge to DHS’s decision to have the children
immunized against common childhood diseases, we recog-
nize that a legal custodian or guardian could make other
decisions on a child’s behalf that potentially could implicate
the child’s or the parent’s constitutional rights. DHS has
been sensitive to those concerns and, as a result, has pro-
mulgated administrative rules to guide the exercise of its
authority as the child’s legal guardian. For example, OAR
413-020-0170(3)(a) and (4) direct DHS, as the legal guard-
ian, to “[c]onsider the impact of the proposed action upon
the welfare of the child, the child’s family and the commu-
nity prior to deciding whether to consent to or authorize the
proposed action.” If a child is not in DHS’s “permanent cus-
tody,” OAR 413-020-0170(3)(c) requires DHS to “make rea-
sonable efforts to consult the child’s legal parent(s) or guard-
ian(s) about the action proposed and consider the parent(s)
or guardian’s preference” about a proposed action. Finally,

	7
       Parents cite Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d
599 (1982), for the proposition that the “fundamental liberty interest of natural
parents in the care, custody, and management of their child does not evaporate
simply because they * * * have lost temporary custody of their child to the State.”
The fact, however, that parents retain a protected liberty interest does not mean
that DHS has violated it, and parents have not advanced a cogent argument that
DHS’s decision in this case impermissibly interfered with the liberty interest
they retained.
Cite as 355 Or 241 (2014)	255

OAR 413-020-0170(4) provides that DHS may “notify the
juvenile court, and/or seek the court’s concurrence” concern-
ing a proposed action described in ORS 419B.376.
	        We recognize that those rules provide procedural
rather than substantive limits on DHS’s exercise of its
authority as a ward’s legal guardian. However, those pro-
cedural rules provide assurance that DHS’s decisions as a
ward’s legal guardian will take into account the parents’
concerns and that DHS, having presented the issue to the
juvenile court, will abide by its ruling. DHS’s rules also pro-
vide an avenue for a parent to raise a statutory or consti-
tutional challenge to DHS’s proposed action if the parent
believes that DHS has exceeded either its statutory author-
ity or constitutional bounds. In this case, parents have
argued that DHS lacks statutory authority to immunize the
children against common childhood diseases. On that issue,
we agree with the trial court and the Court of Appeals that
DHS has that authority.
	        The decision of Court of Appeals and the judgments
of the circuit court are affirmed.